DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly teach 1) a test device comprising: a first intermediate isolating layer with at least a first sensing area; a second intermediate isolating layer with at least a second sensing area; a third intermediate isolating layer with a flow channel, wherein the first sensing area opposes the second sensing area with the flow channel disposed in between the first sensing area and the second sensing area; a first layer disposed adjacent to the first intermediate isolating layer opposite the third intermediate isolating layer, the first layer having a first electrode within the first sensing area; a first substrate disposed adjacent to the first layer opposite the first intermediate isolating layer; a second substrate disposed adjacent to the second intermediate isolating layer opposite the third intermediate isolating layer; and a second layer disposed adjacent to the second substrate opposite the second intermediate isolating layer, the second layer having a second electrode within the second sensing area; and 2) a test device comprising: a first intermediate isolating layer with a plurality of first sensing areas; a second intermediate isolating layer with a plurality of second sensing areas; a third intermediate isolating layer with a flow channel, wherein respective first sensing areas oppose respective second sensing areas with the flow channel disposed in between and communicating with the first sensing areas and the second sensing areas; a first layer disposed adjacent to the first intermediate isolating layer opposite the third intermediate isolating layer, the first layer having first electrodes with at least one first electrode within each of the first sensing areas; a first substrate disposed adjacent to the first layer opposite the first intermediate isolating layer; a second layer disposed adjacent to the second intermediate isolating layer opposite the third intermediate isolating layer, the second layer having a plurality of second electrodes with at least one of the second electrodes within each of the second sensing areas; and a second substrate disposed adjacent to the second layer opposite the second intermediate isolating layer.
The closest prior art of record, Hosoya  2008/0248457, teaches an electrode layer as between the spacer layer or the cover layer fails to teach providing the electrode layer in both positions.  Jennifer Samproni, WO 2016/011308, is a published PCT application (PCT/US2015/040837) with prior filing date 7/17/2014, but is considered a 102b2A exception because it is a disclosure obtained from the inventor Jennifer Samproni.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798